By the Court.
This is an action of tort to recover compensation for personal injuries alleged to have been sustained through the negligence of the defendant while each party was a traveller in a motor vehicle at the intersection of two streets. The defendant presented three requests for rulings touching the respective rights of travellers in motor vehicles at the intersection of streets. The trial judge allowed each of these requests as a statement of law. He thereafter found as facts that the motor vehicle in which the plaintiff was riding had the right of way and, in effect, that the defendant wrongfully interfered with this right of way, thereby causing the collision resulting in the injuries to the plaintiff. The evidence was somewhat conflicting. The judge therefore properly instructed himself as to the law concerning the aspect -of the evidence most favorable to the defendant. John Hetherington & Sons, Ltd. v. William Firth Co. 210 Mass. 8, 18. The granting of these requests for rulings of law was not incompatible with the facts found. They did not imply a finding of the facts to which they were applicable. Having granted these requests from the viewpoint of the defendant, it was still his duty to find the facts as in his opinion the evidence required. In this there was no error of law.

Order dismissing report affirmed.